DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Crockatt on 21 September 2021.
	
	The claims are amended as follows:

	Claim 1.	(Currently Amended) A method of point cloud coding, executable by a processor, comprising:
	receiving data corresponding to a point cloud;
	detecting one or more geometric features from among the received data corresponding to the point cloud;
a detected feature from among the one or more detected geometric features is specified as a start point and an end point; and
	decoding the received data corresponding to the point cloud based on the determined representations, wherein the point cloud is reconstructed based on the decoded data.

	Claim 4.	(Currently Amended) The method of claim 1, wherein the representation for one or more of the one or more detected geometric features is determined based on a flag being set to indicate whether a geometry line model is enabled or disabled.

	Claim 5.	(Currently Amended) The method of claim 1, wherein the determined representations are quantized prior to 

	Claim 7.	(Canceled)

	Claim 8.	(Currently Amended) A computer system for point cloud coding, the computer system comprising:
	one or more computer-readable non-transitory storage media configured to store computer program code; and 

	receiving code configured to cause the one or more computer processors to receive data corresponding to a point cloud;
	detecting code configured to cause the one or more computer processors to detect one or more geometric features from among the received data corresponding to the point cloud;
	determining code configured to cause the one or more computer processors to determine a representation for one or more of the detected geometric features, wherein a detected feature from among the one or more detected geometric features is specified as a start point and an end point; and
	decoding code configured to cause the one or more computer processors to decode the received data corresponding to the point cloud based on the determined representations, wherein the point cloud is reconstructed based on the decoded data.

	Claim 11.	(Currently Amended) The computer system of claim 8, wherein the representation for one or more of the one or more detected geometric features is determined based on a flag being set to indicate whether a geometry line model is enabled or disabled.

	Claim 12.	(Currently Amended) The computer system of claim 8, wherein the determined representations are quantized prior to 


	Claim 15.	(Currently Amended) A non-transitory computer readable medium having stored thereon a computer program for point cloud coding, the computer program configured to cause one or more computer processors to:
	receive data corresponding to a point cloud;
	detect one or more geometric features from among the received data corresponding to the point cloud;
	determine a representation for one or more of the detected geometric features, wherein a detected feature from among the one or more detected geometric features is specified as a start point and an end point; and
	decode the received data corresponding to the point cloud based on the determined representations, wherein the point cloud is reconstructed based on the decoded data.

	Claim 18.	(Currently Amended) The computer readable medium of claim 15, wherein the representation for one or more of the one or more detected geometric features is determined based on a flag being set to indicate whether a geometry line model is enabled or disabled.

	Claim 19.	(Currently Amended) The computer readable medium of claim 15, wherein the determined representations are quantized prior to .

Allowable Subject Matter
Claims 1-5, 8-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the limitations of claims 1-5, 8-12 and 15-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/PHI HOANG/Primary Examiner, Art Unit 2613